  Case 2:21-cv-00187-JCB Document 34 Filed 07/29/21 PageID.133 Page 1 of 3




G. ERIC NIELSON (5327)
TODD WAHLQUIST (9893)
G. ERIC NIELSON & ASSOCIATES
4790 South Holladay Boulevard
Salt Lake City, Utah 84117
Telephone: (801) 424-9088
Facsimile: (801) 438-0199
Email: ericnielson@ericnielson.com
       toddwahlquist@ericnielson.com
Attorneys for Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH
 VINCENT MASSA and KATHRYN
 MASSA, individually, as natural parents, and
 personal representatives of the Estate of             STIPULATION TO AMEND
 DOMINIC MASSA, decedent, by and for the                    COMPLAINT
 benefit of his heirs;
       Plaintiffs,
                                                        Case No. 2:21-cv-00187-JCB
 vs.
                                                     Magistrate Judge Jared C. Bennett
 UNITED STATES OF AMERICA; and IHC
 HEALTH SERVICES, INC. dba CEDAR
 CITY INSTACARE,
        Defendants.

       Plaintiffs, VINCENT MASSA and KATHRYN MASSA, individually, as natural parents,

and personal representatives of the Estate of DOMINIC MASSA, decedent, by and for the benefit

of his heirs; Defendant United States of America; and Defendant IHC Health Services, Inc. dba

Cedar City InstaCare, by and through their respective counsels of record, hereby stipulate and

agree to the filing of an Amended Complaint.




                                                1
Case 2:21-cv-00187-JCB Document 34 Filed 07/29/21 PageID.134 Page 2 of 3




    RESPECTFULLY SUBMITTED this 29th day of July, 2021.



                                   G. ERIC NIELSON & ASSOCIATES


                                   /S/ Todd Wahlquist
                                   G. Eric Nielson
                                   Todd Wahlquist
                                   Attorneys for Plaintiff


                                   U.S. DEPARTMENT OF JUSTICE
                                   DISTRICT OF UTAH


                                   /S/ Amanda A. Berndt (with permission given via
                                   email on 7/29/2021)
                                   Amanda A. Berndt
                                   Andrea T. Martinez
                                   Jeffrey E. Nelson
                                   Attorneys for the United States of America


                                   BURBIDGE, VAN KOMEN, TANNER &
                                   SCRUGGS


                                   /S/ Nathan W. Burbidge (with permission given via
                                   email on 7/29/2021)
                                   Nathan W. Burbidge
                                   Elliot B. Scruggs
                                   Attorneys for IHC Health Services, Inc. dba Cedar
                                   City InstaCare




                                      2
  Case 2:21-cv-00187-JCB Document 34 Filed 07/29/21 PageID.135 Page 3 of 3




                                    PROOF OF SERVICE


       I, certify, that on the 29th day of July 2021, the following individuals were served with a

true and correct copy of the foregoing via the Court’s e-filing system and email as follows:

Amanda A. Berndt
Andrea T. Martinez
Jeffrey E. Nelson
U.S. DEPARTMENT OF JUSTICE
DISTRICT OF UTAH
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
amanda.berndt@usdoj.gov
jeff.nelson@usdoj.gov
Attorneys for the United States of America


Nathan W. Burbidge
Elliot B. Scruggs
BURBIDGE, VAN KOMEN, TANNER & SCRUGGS
9067 South 1300 West, Suite 302
West Jordan, Utah 84088
nburbidge@bvktslaw.com
escruggs@bvktslaw.com
Attorneys for IHC Health Services, Inc. dba Cedar City InstaCare



                                                     /S/ Dawn Riganto
                                                     Dawn Riganto
                                                     Paralegal




                                                 3
